ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-02-02_JUD_01_PO_03_FR.txt. OPINION DISSIDENTE DE M. PADILLA NERVO
{Traduction }

Je ne suis pas en mesure de souscrire à l'arrêt de la Cour dans la pré-
sente procédure.

Je ne puis pas approuver la méthode et le raisonnement suivis par la
Cour pour écarter et rejeter un peu rapidement les objections et les
arguments opposés à sa compétence pour connaître de la requête au fond.

En formulant des assertions par trop dogmatiques et formalistes, la
Cour risque de donner l'impression qu’elle a surtout eu le souci de re-
chercher la justification juridique d’une prémisse déjà admise de caractère
quelque peu axiomatique.

Certes, il n’en est rien, mais à mon avis les objections élevées n’ont
pas été réfutées de façon convaincante.

L’exposé de principes généraux et l’invocation de la pratique établie
de la Cour concernant certaines questions mises en jeu par des décisions
antérieures ne fournissent pas nécessairement une solution valable pour
le problème qui se pose dans laffaire actuelle, qui présente des caracté-
ristiques exceptionnelles et des particularités tout à fait inédites, et où la
question de la compétence et la question de fond sont mutuellement
liées à plusieurs points de vue.

Tous ces éléments étaient d’ailleurs présents dans l’affaire relative à la
Compétence en matière de pêcheries, mesures conservatoires, ordonnance
du 17 août 1972. Les opinions que j'avais exprimées alors demeurent
valables.

Dans la présente procédure, un arrêt a été prononcé concernant un Etat
qui refuse de reconnaître la compétence de la Cour, qui n’est pas partie à
cette procédure et dont les droits souverains sont compromis.

Tl n’est pas établi que la prétention de la République d’Islande à étendre
sa compétence en matière de pêcheries jusqu’à 50 milles marins autour
de ses côtes soit contraire au droit international.

La Cour invoque surtout pour fonder sa compétence l'échange de
notes du 11 mars 1961, accord qui, d’après la République d'Islande, a
entièrement atteint son but et son objet, dont elle considère que les dis-
positions ne sont plus applicables et sont donc devenues caduques.

Le ministre des Affaires étrangères d'Islande a envoyé au Greffier,
le 29 mai 1972, une lettre au sujet du dépôt, intervenu le 14 avril 1972,
d’une requête par laquelle le Gouvernement du Royaume-Uni introdui-
sait une instance contre l'Islande.

A cette lettre étaient joints plusieurs documents concernant l’origine

37
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 37

et l'extinction de l'accord du 11 mars 1961, ainsi que «le changement de
circonstances résultant de l'exploitation toujours croissante des ressources
de la pêche dans les mers entourant l'Islande».

La lettre mentionne le différend avec le Royaume-Uni, qui s’opposait
à la limite de pêche de 12 milles établie par le Gouvernement islandais
en 1958, et se réfère à l’échange de notes de 1961.

L'Islande déclare que d'échange de notes de 1961 est intervenu dans des
circonstances extrêmement difficiles, à un moment où la flotte britannique
employait la force pour s'opposer à l'application de la limite de pêche
de 12 milles».

Au paragraphe 4 de la requête introductive d’instance du Royaume-
Uni, il est dit:

«La validité de cette mesure n’ayant pas été reconnue par le
Royaume-Uni, des navires de pêche de ce pays continuèrent à
pêcher en deçà de la limite de douze milles. Il s’ensuivit un certain
nombre d’incidents où furent impliqués, d’une part, des navires
garde-côtes islandais et, de l’autre, des navires de pêche britanniques
et des bâtiments de la marine royale chargés de la protection des
pêcheries.»

Il ressort des déclarations ci-dessus que de telles circonstances n'étaient
pas des plus favorables pour négocier et conclure l’accord de 1961.
Le ministre des Affaires étrangères d'Islande indique en outre:

«L'accord réglant le différend dont il s’agissait et par conséquent
la possibilité d’une instance devant la Cour (à laquelle le Gouver-
nement islandais s’est constamment opposé pour les différends con-
cernant l’étendue de sa compétence exclusive en matière de pêcheries,
ainsi que le reconnaît d’ailleurs le Royaume-Uni) n’avaient pas un
caractère permanent. En particulier on ne saurait considérer comme
permanent un engagement de se soumettre au règlement judiciaire.
Rien dans cette situation ni dans une règle générale du droit inter-
national contemporain ne justifierait une autre manière de voir.

L'accord enregistré dans l’échange de notes de 196! ayant pris
fin, la Cour ne pouvait se fonder sur son Statut le 14 avril 1972 pour
exercer sa compétence dans l'affaire visée par le Royaume-Uni.

Considérant que les intérêts vitaux du peuple islandais sont en jeu,
le Gouvernement islandais porte respectueusement à la connais-
sance de la Cour qu’il n’est pas disposé à lui attribuer compétence
dans une affaire qui concernerait l’étendue des pêcheries islandaises,
en particulier dans l’instance que le Gouvernement du Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord a voulu introduire le
14 avril 1972.»

L’échange de notes du 11 mars 1961 sur lequel la requête fonde la
38
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 38

compétence de la Cour mentionne la résolution du Parlement islandais
du 5 mai 1959, aux termes de laquelle «il convient de s’efforcer d’obtenir»
la reconnaissance des droits de pêche de l’Islande sur l’ensemble du plateau
continental.

Dans la note du 11 mars 1961, il est dit que «Le Gouvernement islan-
dais continuera de s’employer à mettre en œuvre la résolution de I’ Althing
en date du 5 mai 1959 relative à l'élargissement de la juridiction sur les
pêcheries autour de I’Islande...» (les italiques sont de nous).

Quand l'Islande affirme que son plateau continental doit être considéré
comme une partie du pays lui-même, elle peut s’appuyer sur la conven-
tion relative à cette question, signée à Genève le 29 avril 1958.

Dans son arrêt du 20 février 1969, la Cour a énoncé:

«la plus fondamentale de toutes les règles de droit relatives au
plateau continental et qui est consacrée par l’article 2 de la Conven-
tion de Genève de 1958 ...: les droits de l'Etat riverain concernant
la zone de plateau continental qui constitue un prolongement naturel
de son territoire sous la mer existent ipso facto et ab initio en vertu
de la souveraineté de l’Etat sur ce territoire et par une extension de
cette souveraineté sous la forme de l’exercice de droits souverains aux
fins de l’exploration du lit de la mer et de l'exploitation de ses res-
sources naturelles. [I y a là un droit inhérent. Point n’est besoin pour
l'exercer de suivre un processus juridique particulier ni d'accomplir
des actes juridiques spéciaux. Son existence peut être constatée,
comme cela a été fait par de nombreux Etats, mais elle ne suppose
aucun acte constitutif. Qui plus est, ce droit est indépendant de son
exercice «effectif». Pour reprendre le terme de la Convention de
Genève, il est «exclusif» en ce sens que, si un Etat riverain choisit de
ne pas explorer ou de ne pas exploiter les zones de plateau continen-
tal lui revenant, cela ne concerne que lui et nul ne peut le faire sans
son consentement exprès.» (C.1.J. Recueil 1969, p. 22, par. 19.)

Le Gouvernement islandais, dans les renseignements et les documents
envoyés à la Cour, donne des raisons et des explications bien motivées
de son droit souverain d'étendre sa compétence en matière de pêcheries
à la totalité de la zone du plateau continental.

Depuis toujours les pêcheries côtières de l’Islande constituent le fon-
dement même de l'économie du pays.

Les pêcheries côtières sont indispensables à l’économie islandaise ; sans
elles, le pays n'aurait pas été habitable.

L'Islande est située sur une plate-forme ou plateau continental, dont
les contours sont concentriques à ceux du pays lui-même. Ces terrasses
sous-marines peu profondes présentent des conditions idéales pour les
zones de frai et d’alevinage dont la préservation et l’utilisation sont
indispensables à la vie du pays. Il est de plus en plus généralement admis
que les pêcheries côtières dépendent des conditions particulières existant
dans les zone littorales, lesquelles fournissent l'environnement nécessaire

39
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 39

aux réserves de poisson. Cet environnement fait partie intégrante des
ressources naturelles du pays riverain.

Le plateau continental est en réalité l’assise sur laquelle le pays repose
et il doit être considéré comme une partie du pays lui-même,

Les intérêts vitaux du peuple islandais sont donc en jeu. Ils doivent être
protégés.

La position prioritaire de l'Etat côtier a toujours été reconnue grâce
au système des limites de pêche. Dans le passé, ces limites ont été souvent
établies sans que l’on tienne aucun compte des intérêts de l'Etat riverain.
Elles doivent plutôt leur origine à l’influence prépondérante des nations
pratiquant la pêche lointaine, qui souhaitaient pêcher aussi près que
possible des côtes des autres nations et, souvent, ravageaient une zone
avant de passer à une autre.

Dans un système de développement progressif du droit international, la
question de la limite de pêche exclusive doit être réexaminée du point
de vue de la protection et de l’utilisation des ressources côtières indépen-
damment d’autres considérations qui portent sur l'étendue de la mer
territoriale. La communauté internationale reconnaît de plus en plus que
les ressources de la pêche côtière doivent être considérées comme un
élément des ressources naturelles de l'Etat riverain. La situation parti-
culière des pays qui sont tributaires avant tout des pêcheries côtières a été
admise, d’une manière générale, lors des deux conférences de Genève
de 1958 et 1960. Depuis lors cette idée a été maintes fois exprimée, que
ce soit dans la législation de divers pays ou dans d’importantes déclara-
tions politiques. L'évolution se fait résolument dans cette direction.

Rappelant les raisons qui l'avaient amené à adopter une nouvelle
réglementation sur l’exclusivité de sa compétence en matière de pêcheries
dans Ja zone du plateau continental, le Gouvernement islandais a déclaré
ce qui suit:

«Dans l’aide-mémoire du 31 août 1971, il était indiqué : «en vue de
renforcer les mesures de protection essentielles pour la préservation
des intérêts vitaux du peuple islandais dans les mers qui entourent
ses côtes, le Gouvernement islandais considère comme essentiel
d'étendre sa zone de compétence exclusive sur les pêcheries autour
des côtes de manière à inclure les espaces marins situés au-dessus du
plateau continental». Il était ajouté que, de l’avis du Gouvernement
islandais, Pobjet et le but des dispositions de l’échange de notes de
1961 visant le recours au reglement judiciaire dans certains cas
avaient été entièrement atteints. En conséquence, le Gouvernement
islandais considère que les dispositions des notes échangées ne sont
plus applicables et sont donc devenues caduques.» (Aide-mémoire
du Gouvernement islandais en date du 24 février 1972. annexe H à la
requête du Royaume-Uni.)

«Au cours des dix années écoulées, le Gouvernement du Royaume-
Uni a bénéficié de la politique du Gouvernement islandais tendant à
suspendre pour une durée raisonnable et équitable tout nouvel élar-

40
COMPETENCE PECHERIES (OP. DISS. PADILLA NERVO) 40

gissement des limites de la juridiction exclusive sur les zones de
pêche. Etant donné l’évolution scientifique et économique qui s’est
produite (et notamment la menace toujours plus grande d’une orien-
tation des activités de pêche intensives vers la zone islandaise) la
poursuite de cette politique du Gouvernement islandais a des consé-
quences excessivement lourdes et inacceptables et elle porte préjudice
à la conservation des ressources de la mer dont dépend la subsis-
tance de la population islandaise.» (Les italiques sont de nous.)
(Aide-mémoire du Gouvernement islandais en date du 31 août 1971,
annexe C à la requête du Royaume-Uni.)

Non seulement l'Islande mais encore bien d’autres pays riverains dans
toutes les régions du monde connaissent par expérience les effets néfastes
de la menace toujours plus grande d’une intensification de la pêche près de
leur littoral que font peser des flottilles étrangères de bateaux de pêche
munis, comme les chalutiers modernes du Royaume-Uni, d’un équipement
technique complexe. Les progrès techniques réalisés dans ce domaine se
traduisent par un changement de circonstances qui peut modifier radicale-
ment la situation antérieure.

L'accord que constitue l’échange de notes du 11 mars 1961 envisageait
déjà que la République d'Islande étendrait la limite de sa compétence
sur les pêcheries au-delà de 12 milles.

S'il avait été contraire au droit international d’envisager une telle
extension, le Royaume-Uni et la République fédérale d'Allemagne
n'auraient pas accepté l'insertion d’une déclaration de ce genre dans
l'échange de notes officiel.

Cet échange de notes contient la reconnaissance implicite du droit
de l’Islande d'étendre sa compétence en matière de pêcheries.

Ayant reconnu que la nation islandaise était exceptionnellement
tributaire de ses pêcheries côtières pour sa subsistance et son développe-
ment économique, le Royaume-Uni a accepté les propositions formulées
par le Gouvernement islandais et notamment celle qui figure à l’avant-
dernier paragraphe où il est dit: «Le Gouvernement islandais continuera
de s’employer à mettre en œuvre la résolution de l’Althing en date du
5 mai 1959 relative à l’élargissement de la juridiction sur les pêcheries
autour de l'Islande» (les italiques sont de nous); d’après cette résolution,
PIslande doit s’efforcer d’obtenir la reconnaissance de ses droits sur
toute la zone du plateau continental, conformément à la loi de 1948
concernant la conservation scientifique des pêcheries du plateau conti-
nental.

Le Royaume-Uni n’a pas objecté que ces droits n’existaient pas; il a
accepté la proposition dont la contrepartie était l’obligation pour l'Islande
de notifier six mois à l’avance toute mesure tendant à étendre sa juridiction
sur les pêcheries.

À supposer qu’un différend survienne en la matière, cela ne concer-
nerait pas la reconnaissance déjà admise implicitement du droit de
l'Islande à étendre sa compétence en matière de pêcheries.

41
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 41

Pour les Etats riverains, les ressources biologiques de la mer au-dessus
de leur plateau continental et dans la zone de pêche contiguë à leur mer
territoriale sont une richesse essentielle.

Le développement progressif du droit international suppose la recon-
naissance de la notion de mer patrimoniale qui s’étend depuis les eaux
territoriales jusqu’à une certaine distance, fixée par l'Etat riverain inté-
ressé dans l'exercice de ses droits souverains, en vue de protéger les
ressources dont dépendent son développement économique et la sub-
sistance de sa population.

Cette notion n’est pas nouvelle. Elle a trouvé expression dans nombre
de déclarations par lesquelles les gouvernements ont proclamé, comme
des éléments de leur politique maritime internationale, leur souveraineté
et leur compétence exclusive en matière de pêcheries sur les eaux adja-
centes à leurs côtes.

Neuf Etats ont fixé à 200 milles marins à partir de leur littoral la zone
de leur compétence exclusive sur les pêcheries. Il y a vingt ans que
certains appliquent une réglementation en ce sens, depuis que la «déclara-
tion de Santiago» a été signée par les Gouvernements du Chili, de
l'Equateur et du Pérou en août 1952.

Le texte des notes du 11 mars 1961 est susceptible d’interprétations
différentes en ce qui touche sa durée d’application, son objet et les
obligations qu'il impose.

On ne saurait prétendre que la clause compromissoire a un caractère
permanent ou oblige l'Islande à fixer de façon définitive la limite de sa
juridiction sur les pêcheries à 12 milles.

Si l’objet et le but de la disposition prévoyant le recours au règlement
Judiciaire ont été pleinement atteints et ont valablement pris fin, cette
disposition n'offre plus aucune base sur laquelle fonder la compétence
de la Cour —- et à mon avis c’est le cas.

Il y a beaucoup d’arguments et de raisons valables qui militent en
faveur de la thèse islandaise selon laquelle l'échange de notes est devenu
caduc.

Depuis que cet échange de notes a été négocié, un changement fon-
damental de circonstances est intervenu et de nouvelles règles et normes
de droit international coutumier sont apparues et se sont développées,
qui permettent aux Etats riverains d’étendre leur juridiction en matière
de pêcheries sur les eaux qui recouvrent leur plateau continental.

A l'heure actuelle (et ce depuis les deux conférences sur le droit de
la mer). il est universellement entendu que tout Etat riverain a le droit
de porter la limite de ses eaux territoriales à une distance de 12 milles.
Beaucoup d'Etats ont adopté cette limite, y compris le Royaume-Uni.
L'Islande ne saurait être juridiquement tenue de payer le prix ou la
contrepartie de la reconnaissance de son propre droit. Qui plus est,
en matière de droits de pêche exclusifs ou préférentiels dans les eaux
situées au-delà de la mer territoriale, beaucoup d’Etats d'Amérique ont
revendiqué une extension de leur juridiction jusqu'à 200 milles marins
à partir de leurs côtes. Dans d’autres régions, plusieurs Etats ont émis

42
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 42

des revendications analogues et de nouvelles normes ont été adoptées
à cet égard. Le Sénégal, par une loi en date du 19 avril 1972, a déclaré
étendre sa juridiction jusqu’à une distance de 110 milles marins au-delà
de la limite de sa mer territoriale.

D’autres exemples de normes nouvelles apparaissent dans les conclu-
sions et recommandations du Séminaire régional des Etats africains sur
le droit de la mer, qui comprennent les dispositions suivantes:

«Les Participants:

Recommandent aux Etats africains d'étendre leur souveraineté
sur toutes les ressources de la haute mer adjacente à leur mer
territoriale dans le cadre d’une zone économique à établir et qui
comprendra au moins le plateau continental;

Invitent tous les Etats africains à défendre le principe de cette
extension de souveraineté à la prochaine Conférence internationale
sur le droit de la mer.»

L’avant-dernier alinéa de l'échange de notes déclarait que l’Istande
continuerait de s'employer à mettre en œuvre la résolution de l’Althing.
L’acceptation de cette déclaration revenait à reconnaître implicitement
qu’en agissant éventuellement ainsi l'Islande ne se rendrait coupable
d’aucune violation du droit international.

Dans les conclusions qu’a présentées le Royaume-Uni dans son mé-
moire au sujet de la question de la compétence, il est dit:

«l’échange de notes de 1961 ... avait effet en tant qu’accord devant
rester valable jusqu’au moment où le Royaume-Uni consentirait à
l'élargissement de la compétence de I’Islande en matière de pêcheries
au-delà des limites fixées dans l’accord ou jusqu’au moment où
la Cour internationale de Justice déciderait que cet élargissement
était compatible avec le droit international» (les italiques sont de
nous).

Il découle implicitement de cette conclusion que le consentement du
Royaume-Uni suffit à rendre compatible avec le droit international toute
extension par l'Islande de sa juridiction en matière de pêcheries.

Dans la requête il est dit que la prétention de PIslande tendant à
porter les limites de sa juridiction en matière de pêcheries à 50 milles
marins à partir des lignes de base n’est pas fondée en droit international.
Mais si cette extension était en soi contraire au droit international,
le consentement du Royaume-Uni ne pourrait pas la rendre compatible
avec celui-ci.

L'intérêt qu'a le Gouvernement islandais à chercher à faire reconnaître
ses droits sur une zone de pêche recouvrant l’ensemble du plateau
continental est nécessairement un intérêt continu et permanent car il
touche sa propre souveraineté; c’est un intérêt qui sera fortifié chaque
jour par la volonté et la détermination du peuple d’Islande et qui durera

43
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 43

aussi longtemps que le pays lui-même. La prétention de l’Islande à des
droits de pêche exclusifs sur toute la Zone du plateau continental est
affirmée quant à son but, son intention et son objet depuis 1959 et cette
prétention a été reconnue dans l’échange de notes de 1961. A mon avis,
on ne saurait nier le droit de l'Islande de chercher à mettre en œuvre la
résolution de l’Althing.

Je ne peux donc souscrire à l'affirmation qui figure dans l'arrêt selon
laquelle le droit du Royaume-Uni de contester une telle extension devait
durer «aussi longtemps que l’Éslande pourrait chercher à mettre en œuvre
la résolution de l’Althing».

La conséquence de cette affirmation semblerait être (en théorie) que
le droit du Royaume-Uni d’invoquer la compétence de la Cour en la
matière devait durer à perpétuité, sans qu'il y ait à prendre en con-
sidération un changement fondamental des circonstances, l'apparition
de nouvelles normes de droit coutumier ou d’autres facteurs portant
atteinte en fait à la validité de la prétendue «clause compromissoire».

Le 29 septembre 1972 le ministre des Affaires étrangères d'Islande
a déclaré devant l’Assemblée générale des Nations Unies lors du débat
général:

«Mon gouvernement estime que l'absence de compétence est
évidente puisque son consentement n'existait plus lorsqu'on a cherché
à obtenir une action de la Cour.» (Cf. art. 34 de la convention de
Vienne sur le droit des traités.) (Les italiques sont de nous.)

On peut donc conclure que beaucoup de changements fondamentaux
sont intervenus dans les circonstances qui existaient en 1961 quand
Péchange de notes a eu lieu, et que c’est à bon droit que l'Islande a
invoqué cet argument pour soutenir que l’accord :’est plus en vigueur.

Au cours des dernières décennies, de profondes mutations se sont
produites dans les domaines politique, social, économique et technique.
La nécessité d'établir un juste équilibre entre les nations puissantes et
faibles, entre les pays industriels et ceux qui sont en voie de développe-
ment, se fait chaque jour plus urgente.

La lutte pour la liberté et l’autodétermination des peuples dépendants
a été couronnée de succès. De nombreux Etats récemment créés apportent
maintenant des façons de voir, des forces et des possibilités de coopération
nouvelles à la communauté des nations.

Les efforts déployés pour revendiquer leurs droits souverains sur les
ressources naturelles qui leur appartiennent sont le commun dénomina-
teur des Etats côtiers de par le monde.

Les vieilles pratiques et les situations inéquitables dites traditionnelles
sont déjà révolues et vont bientôt disparaître. Le besoin et la volonté
d’éliminer les injustes privilèges obtenus par la supériorité affirmée de la
force s'imposent chaque jour davantage. Ces faits ont créé de nouvelles
circonstances qui entraînent à leur tour d’autres changements.

Les règles coutumières qui se font jour sur les problèmes de la mer
ont trouvé leur expression dans de nombreuses proclamations politiques,

44
COMPETENCE PECHERIES (OP. DISS. PADILLA NERVO) 4:

dans des déclarations de gouvernements, dans les lois et règlements
mis en œuvre par les Etats côtiers dans de nombreuses régions du monde
en vue de revendiquer leurs droits souverains et leur juridiction non
seulement sur leur mer territoriale mais sur les eaux recouvrant leur
plateau continental.

D'importantes déclarations de principes ont été faites au sein de
conférences internationales régionales et le développement progressif du
droit de la mer s’en trouve accéléré.

Les concepts et les idées auxquels l’adoption de ces principes a donné
une nouvelle forme prévalaient déjà parmi les juristes et les hommes
d'Etat d'Amérique il y a plus de vingt ans. Ces principes s'appliquent
aussi à la situation des autres Etats côtiers dans les autres continents
et l'Islande ne saurait en être exclue.

La conférence spéciale des pays de la région des Caraïbes a formulé
une déclaration de principes: je cite certains d’entre eux parce qu’ils ont
rapport aux points en question:

«Rappelant: Que les Conférences internationales américaines
réunies à Bogota en 1948 et à Caracas en 1954 ont reconnu que les
populations des Amériques dépendent de leurs ressources naturelles
comme moyen de subsistance et ont proclamé le droit de protéger,
conserver et développer cesrichesses, comme d’en assurer l’utilisation
et la jouissance, ~

Qu’en 1956 ont été adoptés les Principes de Mexico sur le régime
juridique de la mer, qui ont été admis comme «l'expression de la
conscience juridique du Continent et comme applicables par les
Etats américains» et qui ont établi les bases de l’évolution du droit
‘de la mer qui a abouti, la même année, lors de la Conférence spéciale
de la capitale dominicaine, à l’énonciation de concepts qui ont été
reconnus par la Conférence des Nations Unies sur le droit de la mer,
a Genève, en 1958.

Considérant: ... Que les ressources renouvelables et non re-
nouvelables de la mer contribuent à élever le niveau de vie des
pays en voie de développement, ainsi qu'à stimuler et accélérer
leurs progrès;

Que lesdites ressources ne sont pas inépuisables, car les espèces
vivantes peuvent se raréfier et même s’éteindre comme suite à une
exploitation irrationnelle ou à la pollution; ...

Formule la déclaration de principes ci-après:

Mer territoriale. ... La largeur de cette zone et la manière dont
elle est délimitée doivent faire l’objet d’un accord international,
de préférence de portée universelle. Tout Etat a, entre-temps, le
droit de fixer la largeur de sa mer territoriale jusqu’à une limite de
12 milles marins à partir de la ligne de base applicable.

Mer patrimoniale. L'Etat riverain exerce des droits de souveraineté
45
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 45

sur les ressources naturelles, renouvelables et non renouvelables,
qui se trouvent dans les eaux, sur le lit et dans le sous-sol, d’une zone
adjacente à la mer territoriale, dénommée mer patrimoniale.

L'Etat riverain a le devoir de promouvoir et le droit de régle-
menter les recherches scientifiques dans la mer patrimoniale, comme
celui d'adopter les mesures nécessaires pour éviter la pollution du
milieu marin et pour assurer sa souveraineté sur les ressources.

La largeur de la mer patrimoniale doit faire l’objet d’un accord
international, de préférence de portée universelle. La somme de
cette zone et de la mer territoriale, compte tenu des circonstances
géographiques, ne doit pas être supérieure au total à 200 milles
marins.

Plateau continental. L’ Etat riverain exerce des droits souverains sur
le plateau continental aux fins de l’exploration de celui-ci et de l’ex-
ploitation des ressources naturelles qui s’y trouvent.

Le plateau continental comprend le lit de la mer et le sous-sol
des régions sous-marines adjacentes aux côtes, mais situées au-delà
de la mer territoriale, jusqu’à une profondeur de 200 mètres ou
davantage jusqu’au point où la profondeur des eaux surjacentes
permet Vexploitation des ressources naturelles desdites régions.

En outre, les Etats participant à la présente Conférence émettent
l'avis que les délégations latino-américaines au Comité des utilisa-
tions pacifiques du fond des mers et des océans des Nations Unies
devraient préconiser une étude relative à l’utilité et à l'opportunité
de fixer pour le plateau des limites extérieures précises, compte tenu
de la limite extérieure de l’'émersion continentale.

Dans la partie du plateau continental couverte par la mer patri-
moniale, le régime juridique prévu pour ladite mer est applicable.
En ce qui concerne la partie non couverte par la mer patrimoniale,
le régime établi par le droit international pour le plateau continental
est applicable.» (Les italiques sont de nous.)

L'obligation de négocier est un principe de droit international général.
Le Royaume-Uni et I’Islande ont accepté de négocier en vue de parvenir
à un accord par des moyens pacifiques. Beaucoup d’offres raisonnables
ont été faites par l'Islande au cours des négociations. Que le Royaume-
Uni ait voulu obtenir plus de concessions et qu’il ait interrompu uni-
latéralement le processus de négociation en introduisant une instance
devant la Cour, cela ne signifie pas qu’un accord par voie de négociation
était impossible et que tous les efforts dans ce sens devaient être aban-
donnés.

Le Royaume-Uni a communiqué à la Cour des renseignements sur les
propositions faites par l'Islande pendant les négociations relatives à un
accord provisoire.

Le Royaume-Uni n'a élevé à l’époque aucune objection quant au droit
de l'Islande d’exercer sa juridiction sur les zones de pêche situées en
deçà de la limite des 50 milles. Le Royaume-Uni ne conteste pas le

46
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 46

droit qu'avait l'Islande d’imposer des restrictions et de fixer les conditions
dans lesquelles les navires britanniques pouvaient étre autorisés 4 pécher
dans les eaux revendiquées par l’Islande en application de la résolution
de l’Althing.

Lorsqu’il a examiné la première proposition concrète faite par l'Islande
au cours des négociations, le Royaume-Uni n’a pas allégué que la
prétention de l'Islande d’étendre sa zone de juridiction au-delà de la
limite des 12 milles était contraire au droit international. Le Royaume-
Uni a protesté contre la nature des restrictions proposées et l’effet qu’elles
pouvaient avoir sur les prises de poisson effectuées par les navires
britanniques.

L'Islande a proposé que l’arrangement s’applique jusqu’au ler janvier
1974.

L'Islande a modifié par la suite ses propositions, en ce sens que la
zone interdite en permanence aux navires britanniques serait limitée
par une ligne tracée 4 une distance des lignes de base qui varierait entre
14 et 27 milles. A ce propos, le Royaume-Uni a dit à la Cour:

«Sur cette base le Gouvernement de Sa Majesté a calculé que
les zones en question, dans les périodes pour lesquelles elles seraient
ouvertes, produiraient 20 pour cent seulement des prises actuelles du
Royaume-Uni.»

Au lieu de poursuivre les négociations, le Royaume-Uni, en soumettant
sa requête à la Cour et en demandant des mesures conservatoires,
escomptait que l'Islande se soumettrait à ses exigences dans des circons-
tances aussi difficiles que celles qui existaient lorsque l’échange de notes
du 1i mars 1961 a mis fin à l’opposition du Royaume-Uni à la limite de
pêche de 12 milles.

Le fait même de négocier un arrangement qui permette au Royaume-
Uni et à la République fédérale d'Allemagne de pêcher dans certaines
parties de la zone de 50 milles relevant de la juridiction de I’Islande
en matière de pêcheries constitue une reconnaissance explicite du droit
de l'Islande d'élargir les limites de sa zone de pêche et une reconnaissance
implicite que cer élargissement n'est pas contraire au droit international,
en effet, le droit d’agir ainsi existe ou n'existe pas, mais ne saurait faire
l'objet de négociations bilatérales. Si cet élargissement constitue une
violation de la liberté de la haute mer, le consentement du Royaume-Uni
ne peut rendre légal un acte illégal; son consentement ne peut non plus
déterminer quelle étendue de la haute mer l'Islande peut revendiquer —
12 milles marins en 1961 et 50 milles marins à présent, pour autant que
le Royaume-Uni donne son consentement et qu’un accord bilatéral soit
conclu à cet effet.

L’assertion selon laquelle l’échange de notes de 1961 est intervenu
dans des circonstances extrêmement difficiles, alors que la marine royale
britannique utilisait la force pour s'opposer à la limite de pêche de 12
milles n’est pas contestée (paragraphe 4 de la requête du Royaume-Uni).
La Cour ne doit pas négliger ce fait et n’a pas besoin de demander des

47
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 47

preuves écrites établissant la nature de la force qui a été utilisée ni sous
quelle forme et de quelle manière elle l’a été (article 52 de la convention
de Vienne sur le droit des traités).

Une grande puissance dispose de bien des moyens pour utiliser la
force et exercer une pression sur une petite nation, ne serait-ce qu’en
insistant par voie diplomatique pour faire admettre et accepter ses vues,
La marine royale n’avait pas besoin d’utiliser la force armée; sa seule
présence en mer à l’intérieur des limites de pêche de l'Etat riverain
pouvait constituer une pression suffisante. Les professeurs, juristes et
diplomates qui sont au fait des relations internationales et de la politique
étrangère savent bien que certaines «notes» remises par le gouvernement
d’une grande puissance au gouvernement d’une petite nation peuvent
avoir le même objet et le même effet que l’utilisation ou la menace de
la force.

Il y a des pressions morales et politiques qui ne peuvent être établies
au moyen de preuves dites documentaires mais dont l'existence est en
fait incontestable et qui ont, au cours de l’histoire, abouti à des traités
et conventions dont on prétend qu'ils ont été conclus librement et sont
soumis au principe pacta sunt servanda.

{ Signé) Luis PADILLA NERVO.

48
